--------------------------------------------------------------------------------

Exhibit 10.1


TRIMBLE NAVIGATION LIMITED
 
AMENDED AND RESTATED 2002 STOCK PLAN
(as amended March 6, 2009)
 
1.             Purposes of the Plan.  The purposes of this Amended and Restated
2002 Stock Plan are:
 
 
·
to attract and retain the best available personnel for positions of substantial
responsibility,

 
 
·
to provide additional incentive to Employees, Directors and Consultants, and

 
 
·
to promote the success of the Company’s business.

 
Grants under the Plan may be Awards, Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant.


2.             Definitions.  As used herein, the following definitions shall
apply:
 
(a)           “Administrator” means the Board or any of its Committees as shall
be administering the Plan, in accordance with Section 4 of the Plan.
 
(b)           “Affiliate” means any “parent” or “subsidiary” as such terms are
defined in Rule 405 of the U.S. Securities Act of 1933, as amended.  The Board
shall have the authority to determine the time or times at which “parent” or
“subsidiary” status is determined within the foregoing definition.
 
(c)           “Applicable Laws” means the requirements relating to the
administration of stock incentive plans under U.S. state corporate laws, U.S.
federal, state and foreign securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Options or Awards
are, or will be, granted under the Plan.
 
(d)           “Award” means a grant of Shares, Restricted Stock, Restricted
Stock Units, Stock Appreciation Rights, Performance-Based Awards, or of any
other right to receive Shares or cash pursuant to Section 12 of the Plan.
 
(e)           “Award Agreement” means a written or electronic form of notice or
agreement between the Company and an Awardee evidencing the terms and conditions
of an individual Award.  The Award Agreement is subject to the terms and
conditions of the Plan.
 
(f)           “Awarded Stock” means the Common Stock subject to an Award.
 
(g)           “Awardee” means the holder of an outstanding Award.
 
(h)           “Board” means the board of directors of the Company.
 
(i)           “Change in Control” means the occurrence of any of the following
events:
 
(i)            Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities; or

- 1 -

--------------------------------------------------------------------------------



(ii)           The consummation of the sale or disposition by the Company of all
or substantially all of the Company’s assets; or
 
(iii)           A change in the composition of the Board occurring within a
two-year period, as a result of which fewer than a majority of the Directors are
Incumbent Directors.  “Incumbent Directors” means Directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or
 
(iv)           The consummation of a merger or consolidation of the Company with
any other corporation, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.
 
(j)            “Code” means the Internal Revenue Code of 1986, as amended.
 
(k)           “Committee” means a committee of Directors appointed by the Board
in accordance with Section 4 of the Plan.
 
(l)            “Common Stock” means the common stock of the Company.
 
(m)          “Company” means Trimble Navigation Limited, a California
corporation.
 
(n)           “Consultant” means any natural person, including an advisor,
engaged by the Company or a Parent or Subsidiary or Affiliate to render services
to such entity and the services rendered by the consultant or advisor are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities.
 
(o)           “Covered Employee” means an Employee who is, or could be, a
“covered employee” within the meaning of Section 162(m) of the Code.
 
(p)           “Director” means a member of the Board.
 
(q)           “Disability” means that the Awardee or Optionee would qualify to
receive benefit payments under the long-term disability policy, as it may be
amended from time to time, of the Company or the Subsidiary or Affiliate to
which the Awardee or Optionee provides services regardless of whether the
Awardee or Optionee is covered by such policy.  If the Company or Subsidiary or
Affiliate to which the Awardee or Optionee provides service does not have a
long-term disability plan in place, “Disability” means that an Awardee or
Optionee is unable to carry out the responsibilities and functions of the
position held by the Awardee or Optionee by reason of any medically determined
physical or mental impairment for a period of not less than ninety (90)
consecutive days.  An Awardee or Optionee shall not be considered to have
incurred a Disability unless he or she furnishes proof of such impairment
sufficient to satisfy the Board in its discretion.  Notwithstanding the
foregoing, for purposes of Incentive Stock Options granted under the Plan,
“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.

- 2 -

--------------------------------------------------------------------------------



(r)           “Dividend Equivalents” means rights granted to an Awardee related
to the Award of Restricted Stock Units or other Awards for which Shares have not
been issued yet, which is a right to receive the equivalent value of dividends
paid on the Shares prior to vesting of the Award.  Such Dividend Equivalents
shall be converted to cash or additional Shares by such formula and at such time
and subject to such limitations as may be determined by the Administrator.
 
(s)           “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary or Affiliate of the Company,
but shall exclude individuals who are classified by the Company or any Parent or
Subsidiary or Affiliate as (a) leased from or otherwise employed by a third
party, (b) independent contractors or (c) intermittent or temporary, even if any
such classification is changed retroactively as a result of an audit, litigation
or otherwise.  A Service Provider shall not cease to be an Employee in the case
of (i) any leave of absence approved by the Company or protected under
applicable local laws, as interpreted by the Company or (ii) transfers between
locations of the Company or between the Company, its Parent, any Subsidiary or
Affiliate, or any successor.  For purposes of Incentive Stock Options, no such
leave may exceed three months, unless reemployment upon expiration of such leave
is guaranteed by statute or contract.  If reemployment upon expiration of a
leave of absence approved by the Company is not so guaranteed, then three (3)
months following the last day of the three month period of such leave any
Incentive Stock Option held by the Optionee shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option.  Neither service as a Director nor payment of a director’s fee by
the Company shall be sufficient to constitute “employment” by the Company.
 
(t)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(u)           “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:
 
(i)           If the Common Stock is listed on any estab­lished stock exchange
or a national market system, including without limitation the Nasdaq National
Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market
Value shall be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or system on the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable, or if no sales occurred on such date, then on
the date immediately prior to such date on which sales prices are reported;
 
(ii)           If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the day of determination, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or
 
(iii)           In the absence of an established market for the Common Stock,
the Fair Market Value shall be determined in good faith by the Board.
 
(v)           “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
 
(w)           “Nonstatutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.

- 3 -

--------------------------------------------------------------------------------



(x)           “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
(y)           “Option” means a stock option granted pursuant to the Plan.
 
(z)           “Option Agreement” means a written or electronic form of notice or
agreement between the Company and an Optionee evidencing the terms and
conditions of an individual Option grant.  The Option Agreement is subject to
the terms and conditions of the Plan.
 
(aa)         “Optioned Stock” means the Common Stock subject to an Option.
 
(bb)         “Optionee” means the holder of an outstanding Option.
 
(cc)         “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
 
(dd)         “Performance-Based Award” means an Award granted pursuant to
Section 11.
 
(ee)         “Performance Criteria” means the criteria that the Administrator
selects for purposes of establishing the Performance Goal or Performance Goals
for an Awardee for a Performance Period.  The Performance Criteria that will be
used to establish Performance Goals are limited to the following: earnings or
net earnings (either before or after interest, taxes, depreciation and
amortization), economic value-added, sales or revenue, income, net income
(either before or after taxes), operating earnings, cash flow (including, but
not limited to, operating cash flow and free cash flow), cash flow return on
capital, return on assets or net assets, return on stockholders’ equity, return
on capital, stockholder returns, return on sales, gross or net profit margin,
productivity, expense, margins, operating efficiency, customer satisfaction,
working capital, earnings per Share, price per Share, market share, new
products, customer penetration, technology and risk management, any of which may
be measured either in absolute terms or as compared to any incremental increase
or as compared to results of a peer group.  The Adminstrator shall define in an
objective fashion the manner of calculating the Performance Criteria it selects
to use for such Performance Period for such Awardee.
 
(ff)          “Performance Goals” means, for a Performance Period, the goals
established in writing by the Administrator for the Performance Period based
upon the Performance Criteria.  Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance, the performance of a Subsidiary or
Affiliate, the performance of a division or a business unit of the Company or a
Subsidiary or Affiliate, or the performance of an individual.  The
Administrator, in its discretion, may, to the extent consistent with, and within
the time prescribed by, Section 162(m) of the Code, appropriately adjust or
modify the calculation of Performance Goals for such Performance Period in order
to prevent the dilution or enlargement of the rights of Awardees (a) in the
event of, or in anticipation of, any unusual or extraordinary corporate item,
transaction, event, or development, or (b) in recognition of, or in anticipation
of, any other unusual or nonrecurring events affecting the Company, or the
financial statements of the Company, or in response to, or in anticipation of,
changes in applicable laws, regulations, accounting principles, or business
conditions.
 
(gg)         “Performance Period” means the one or more periods of time, which
may be of varying and overlapping durations, as the Administrator may select,
over which the attainment of one or more Performance Goals will be measured for
the purpose of determining an Awardee’s right to, and the payment of, a
Performance-Based Award.

- 4 -

--------------------------------------------------------------------------------



(hh)         “Plan” means this Amended and Restated 2002 Stock Plan, as amended
from time to time.
 
(ii)           “Qualified Performance-Based Compensation” means any compensation
that is intended to qualify as “qualified performance-based compensation” as
described in Section 162(m)(4)(C) of the Code.
 
(jj)           “Restricted Stock” means Shares subject to certain restrictions,
granted pursuant to Section 8 of the Plan.
 
(kk)         “Restricted Stock Unit” means the right to receive a Share, or the
Fair Market Value of a Share in cash, granted pursuant to Section 9 of the Plan.
 
(ll)           “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.
 
(mm)       “Section 16(b)” means Section 16(b) of the Exchange Act.
 
(nn)         “Service Provider” means an Employee, Director or Consultant.
 
(oo)         “Share” means a share of Common Stock, as adjusted in accordance
with Section 14 of the Plan.
 
(pp)         “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.
 
(qq)         “Stock Appreciation Right” means the right, granted pursuant to
Section 10,  to receive a payment, equal to the excess of the Fair Market Value
of a specified number of Shares on the date the Stock Appreciation Right is
exercised, over the grant price of the Shares.
 
3.           Stock Subject to the Plan.  Subject to the provisions of Section 14
of the Plan, the maximum aggregate number of Shares that may be awarded or
optioned and delivered under the Plan is 20,000,000 Shares, plus (a) any Shares
which were reserved but not issued under the Company’s 1993 Stock Option Plan
(the “1993 Plan”), and (b) any Shares returned to the 1993 Plan as a result of
termination of options granted under the 1993 Plan; provided, however, that the
maximum aggregate number of Shares that may be issued pursuant to the exercise
of Incentive Stock Options shall in no event exceed 20,000,000 Shares.  Any
Shares that are subject to Options or Stock Appreciation Rights shall be counted
against this limit as one (1) Share for every one (1) Share granted.  Any Shares
that are subject to any Awards other than Options or Stock Appreciation Rights
or other Awards which Awardees pay full value for (as determined on the date of
the grant) shall be counted against this limit as one and one half (1.5) Shares
for every one (1) Share granted.  The Shares issued hereunder may be authorized,
but unissued, or reacquired Common Stock.
 
If an Award or Option expires, is cancelled, forfeited or becomes unexercisable
without having been exercised in full or otherwise settled in full, or is
settled in cash, the undelivered Shares which were subject thereto shall, unless
the Plan has terminated, become available for future Awards or Options under the
Plan.  To the extent permitted by applicable law or any exchange rule, Shares
issued in assumption of, or in substitution for, any outstanding awards of any
entity acquired in any form of combination by the Company or any Subsidiary
shall not be counted against Shares available for grant pursuant to this
Plan.  The payment of Dividend Equivalent rights in cash in conjunction with any
outstanding Awards shall not be counted against the Shares available for
issuance under the Plan.  Notwithstanding the provisions of this Section 3, no
Shares may again be optioned, granted or awarded if such action would cause an
Incentive Stock Option to fail to qualify as an incentive stock option under
Section 422 of the Code.

- 5 -

--------------------------------------------------------------------------------



4.           Administration of the Plan.
 
(a)           Procedure.
 
(i)            Multiple Administrative Bodies.  Different Committees with
respect to different groups of Service Providers may administer the Plan.
 
(ii)           Section 162(m).  To the extent that the Administrator determines
it to be desirable to qualify Awards or Options granted hereunder as “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code.
 
(iii)           Rule 16b-3.  To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
shall be structured to satisfy the requirements for exemption under Rule 16b-3.
 
(iv)           Other Administration.  Other than as provided above, the Plan
shall be administered by (A) the Board or (B) a Committee, which committee shall
be constituted to satisfy Applicable Laws.
 
(b)           Powers of the Administrator.  Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator shall have the authority, in
its discretion:
 
(i)            to select the Service Providers to whom Awards or Options may be
granted hereunder;
 
(ii)           to determine the number of shares of Common Stock or other
amounts to be covered by each Award or Option granted hereunder and to determine
the amount, if any, of cash payment to be made to an Awardee;
 
(iii)           to approve forms of agreements for use under the Plan;
 
(iv)           to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award or Option granted hereunder.  Such terms and
conditions include, but are not limited to, the exercise price, the time or
times when Options may be exercised (which may be based on performance
criteria), the time or times when Awards vest (which may be based on performance
criteria), any vesting acceleration or waiver of forfeiture restrictions, and
any restriction or limitation regarding any Award or Option or the shares of
Common Stock relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine;
 
(v)           to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

- 6 -

--------------------------------------------------------------------------------



(vi)           to prescribe, amend and rescind rules and regulations relating to
the Plan, including rules and regulations relating to sub-plans established for
the purpose of satisfying applicable foreign laws;
 
(vii)          to modify or amend each Award or Option (subject to Section 15(c)
of the Plan), including the discretionary authority to extend the
post-termination exercisability period of Options longer than is otherwise
provided for in the Plan; provided, however, that except in connection with a
corporate transaction involving the company (including, without limitation, any
stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of outstanding awards may not be amended
to  reduce the exercise price of outstanding Options or Stock Appreciation
Rights or cancel outstanding Options or Stock Appreciation Rights in exchange
for other Awards or Options or Stock Appreciation Rights with an  exercise price
that is less than the exercise price of the original Options or Stock
Appreciation Rights, without the approval of the Company’s shareholders;
provided further, however, that the Administrator shall not have the
discretionary authority to accelerate or delay issuance of Shares under an
Option or Award that constitutes a deferral of compensation within the meaning
of Section 409A of the Code, except to the extent that such acceleration or
delay may, in the discretion of the Administrator, be effected in a manner that
will not cause any person to incur taxes, interest or penalties under Section
409A of the Code;
 
(viii)        to allow Awardees or Optionees to satisfy withholding tax
obligations by electing to have the Company withhold from the Shares to be
issued upon exercise of an Option or vesting of an Award that number of Shares
having a Fair Market Value equal to the minimum amount required to be
withheld.  The Fair Market Value of the Shares to be withheld shall be
determined on the date that the amount of tax to be withheld is to be
determined.  All elections by an Awardee or Optionee to have Shares withheld for
this purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable;
 
(ix)           to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award or Option previously granted
by the Administrator; and
 
(x)           to make all other determinations deemed necessary or advisable for
administering the Plan.
 
(c)           Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Awardees
and Optionees and any other holders of Awards or Options.
 
5.             Eligibility.  Nonstatutory Stock Options and Awards may be
granted to Service Providers.  Incentive Stock Options may be granted only to
Employees of the Company or a Parent or Subsidiary of the Company.
 
6.             Limitations.
 
(a)           Each Option shall be designated in the Option Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option.  However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Optionee during any calendar year (under
all plans of the Company and any Parent or Subsidiary) exceeds $100,000, such
Options shall be treated as Nonstatutory Stock Options.  For purposes of this
Section 6(a), Incentive Stock Options shall be taken into account in the order
in which they were granted.  The Fair Market Value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted.

- 7 -

--------------------------------------------------------------------------------



(b)           Neither the Plan nor any Award or Option shall confer upon an
Awardee or Optionee any right with respect to continuing that individual’s
relationship as a Service Provider with the Company, nor shall they interfere in
any way with the Awardee’s or Optionee’s right or the Company’s right to
terminate such relationship at any time, with or without cause.
 
(c)           The following limitations shall apply to grants of Awards and
Options:
 
(i)           No Service Provider shall be granted, in any fiscal year of the
Company, Options and Awards covering more than 600,000 Shares.
 
(ii)           In connection with his or her initial service, a Service Provider
may be granted Options and Awards covering an additional 900,000 Shares, which
shall not count against the limit set forth in subsection (i) above.
 
(iii)           The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company’s capitalization as described in
Section 14.
 
(iv)           If an Award or Option is cancelled in the same fiscal year of the
Company in which it was granted (other than in connection with a transaction
described in Section 14), the cancelled Option or Award will be counted against
the limits set forth in subsections (i) and (ii) above.
 
7.           Stock Options.  The Administrator is authorized to make grants of
Options to any Service Provider on the terms stated below.
 
(a)           Term.  The term of each Option shall be ten (10) years from the
date of grant or such shorter term as may be provided in the Option
Agreement.  However, in the case of an Incentive Stock Option granted to an
Optionee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Option Agreement.
 
(b)           Exercise Price.  The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:
 
(i)            In the case of an Incentive Stock Option
 
(A)           granted to an Employee who, at the time the Incentive Stock Option
is granted, owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
per Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.
 
(B)           granted to any Employee other than an Employee described in
paragraph (A) immediately above, the per Share exercise price shall be no less
than 100% of the Fair Market Value per Share on the date of grant.

- 8 -

--------------------------------------------------------------------------------



(ii)           In the case of a Nonstatutory Stock Option, the per Share
exercise price shall be no less than 100% of the Fair Market Value per Share on
the date of grant.
 
Notwithstanding the foregoing, Options may be granted with a per Share exercise
price of less than 100% of the Fair Market Value per Share on the date of grant
pursuant to a merger or consolidation of or by the Company with or into another
corporation, the purchase or acquisition of property or stock by the Company of
another corporation, any spin-off or other distribution of stock or property by
the Company or another corporation, any reorganization of the Company, or any
partial or complete liquidation of the Company, if such action by the Company or
other corporation results in a significant number of Employees being transferred
to a new employer or discharged, or in the creation or severance of the
Parent-Subsidiary relationship.
 
(c)           Waiting Period and Exercise Dates.  At the time an Option is
granted, the Administrator shall fix the period within which the Option may be
exercised and shall determine any con­ditions that must be satisfied before the
Option may be exercised.
 
(d)           Form of Consideration.  The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment.  In the case of an Incentive Stock Option, the Administrator shall
determine the acceptable form of consideration at the time of grant.  Such
consideration may consist entirely of:
 
(i)             cash;
 
(ii)            check;
 
(iii)           promissory note;
 
(iv)           other Shares which, in the case of Shares acquired directly or
indirectly from the Company, have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option
shall be exercised;
 
(v)            consideration received by the Company under a cashless exercise
program approved by the Company;
 
(vi)           a reduction in the amount of any Company liability to the
Optionee, including any liability attributable to the Optionee’s participation
in any Company-sponsored deferred compensation program or arrangement;
 
(vii)          any combination of the foregoing methods of payment; or
 
(viii)         such other consideration and method of payment for the issuance
of Shares to the extent permitted by Applicable Laws.
 
(e)           Procedure for Exercise; Rights as a Shareholder.  Any Option
granted hereunder shall be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Option Agreement.  Unless the Administrator provides otherwise,
vesting of Awards and Options granted hereunder shall be suspended during any
unpaid leave of absence to the extent permitted under Applicable Laws.  An
Option may not be exercised for a fraction of a Share.

- 9 -

--------------------------------------------------------------------------------



An Option shall be deemed exercised when the Company (or its designated agent)
receives: (i) written or electronic notice of exercise (in accordance with the
Option Agreement) from the person entitled to exercise the Option or such
person’s authorized agent, and (ii) full payment for the Shares with respect to
which the Option is exercised.  Full payment may consist of any consideration
and method of payment authorized by the Administrator and permitted by the
Option Agreement and the Plan.  Shares issued upon exercise of an Option shall
be issued in the name of the Optionee.  Until the Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a shareholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option.  The Company shall issue (or
cause to be issued) such Shares promptly after the Option is exercised.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 14 of
the Plan.
 
Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for delivery under the
Option, by the number of Shares as to which the Option is exercised.
 
(f)           Termination of Relationship as a Service Provider.  If an Optionee
ceases to be a Service Provider, other than upon the Optionee’s death or
Disability, the Optionee may exercise his or her Option within such period of
time as is specified in the Option Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Option Agreement).  In the absence
of a specified time in the Option Agreement, the Option shall remain exercisable
for three (3) months following the Optionee’s termination.  If an Optionee
ceases to be a Service Provider, for any reason, all unvested Shares covered by
his or her Option shall be forfeited.  If, on the date of termination, the
Optionee is not vested as to his or her entire Option, the Shares covered by the
unvested portion of the Option shall revert to the Plan.  If, after termination,
the Optionee does not exercise his or her Option within the time specified by
the Administrator, the Option shall terminate, and the Shares covered by such
Option shall revert to the Plan.
 
(g)           Disability of Optionee.  If an Optionee ceases to be a Service
Provider as a result of the Optionee’s Disability, the Optionee may exercise his
or her Option within such period of time as is specified in the Option Agreement
to the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Option
Agreement).  In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for twelve (12) months following the Optionee’s
termination.  If, on the date of termination, the Optionee is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan.  If, after termination, the Optionee does not
exercise his or her Option within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.
 
(h)           Death of Optionee.  If an Optionee dies while a Service Provider
or within thirty (30) days (or such longer period of time not exceeding three
(3) months as is determined by the Administrator), the Option may be exercised
following the Optionee’s death within such period of time as is specified in the
Option Agreement to the extent that the Option is vested on the date of death
(but in no event may the option be exercised later than the expiration of the
term of such Option as set forth in the Option Agreement), by the personal
representative of the Optionee’s estate or by the person(s) to whom the Option
is transferred pursuant to the Optionee’s will or in accordance with the laws of
descent and distribution.  In the absence of a specified time in the Option
Agreement, the Option shall remain exercisable for twelve (12) months following
the Optionee’s death.  If, at the time of death, the Optionee is not vested as
to his or her entire Option, the Shares covered by the unvested portion of the
Option shall immediately revert to the Plan.  If the Option is not so exercised
within the time specified herein, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan.

- 10 -

--------------------------------------------------------------------------------



8.             Grant of Restricted Stock.  The Administrator is authorized to
make Awards of Restricted Stock to any Service Provider selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator.
 
(a)           Purchase Price.  At the time of the grant of an Award of
Restricted Stock, the Administrator shall determine the price, if any, to be
paid by the Awardee for each Share subject to the Award of Restricted Stock.  To
the extent required by Applicable Laws, the price to be paid by the Awardee for
each Share subject to the Award of Restricted Stock shall not be less than the
amount required by Applicable Laws (if any).  The purchase price of Shares (if
any) acquired pursuant to the Award of Restricted Stock shall be paid either:
(i) in cash at the time of purchase; (ii) at the sole discretion of the
Administrator, by services rendered or to be rendered to the Company or a
Subsidiary or Affiliate; or (iii) in any other form of legal consideration that
may be acceptable to the Administrator in its sole discretion and in compliance
with Applicable Laws.
 
(b)           Issuance and Restrictions.  Restricted Stock shall be subject to
such restrictions on transferability and other restrictions as the Administrator
may impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted
Stock).  These restrictions may lapse separately or in combination at such
times, pursuant to such circumstances, in such installments, or otherwise, as
the Administrator determines at the time of the grant of the Award or
thereafter.
 
(c)           Certificates for Restricted Stock.  Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Administrator shall
determine.  If certificates representing shares of Restricted Stock are
registered in the name of the Awardee, certificates shall bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Restricted Stock, and the Company may, at its discretion, retain physical
possession of the certificate until such time as all applicable restrictions
lapse.
 
9.           Restricted Stock Units.  The Administrator is authorized to make
Awards of Restricted Stock Units to any Service Provider selected by the
Committee in such amounts and subject to such terms and conditions as determined
by the Administrator.  At the time of grant, the Administrator shall specify the
date or dates on which the Restricted Stock Units shall vest and become
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate.  On the vesting date, the Company shall transfer to the Awardee one
unrestricted, fully transferable Share for each Restricted Stock Unit scheduled
to be paid out on such date and not previously forfeited.  Alternatively,
settlement of a Restricted Stock Unit may be made in cash (in an amount
reflecting the Fair Market Value of Shares that would have been issued) or any
combination of cash and Shares, as determined by the Administrator, in its sole
discretion.  The Administrator may authorize Dividend Equivalents to be paid on
outstanding Restricted Stock Units.  If Dividend Equivalents are authorized to
be paid, they may be paid at the time dividends are declared on the Shares or at
the time the awards vest and they may be paid in either cash or Shares, in the
discretion of the Administrator.
 
10.           Stock Appreciation Rights.  The Administrator is authorized to
make Awards of Stock Appreciation Rights to any Service Provider selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator.
 
(a)           Description.  A Stock Appreciation Right shall entitle the Awardee
(or other person entitled to exercise the Stock Appreciation Right pursuant to
the Plan) to exercise all or a specified portion of the Stock Appreciation Right
(to the extent then exercisable pursuant to its terms) and to receive from the
Company an amount equal to the product of (i) the excess of (A) the Fair Market
Value of the Shares on the date the Stock Appreciation Right is exercised over
(B) the grant price of the Stock Appreciation Right and (ii) the number of
Shares with respect to which the Stock Appreciation Right is exercised, subject
to any limitations the Administrator may impose.

- 11 -

--------------------------------------------------------------------------------



(b)           Grant Price.  The grant price per Share subject to a Stock
Appreciation Right shall be determined by the Administrator and set forth in the
Award Agreement; provided that, the per Share grant price for any Stock
Appreciation Right shall not be less than 100% of the Fair Market Value of a
Share on the date of grant.
 
(c)           Payment and Limitations on Exercise.
 
(i)           Payment of the amounts determined under Section 10(c) hereof shall
be in cash, in Shares (based on its Fair Market Value as of the date the Stock
Appreciation Right is exercised) or a combination of both, as determined by the
Administrator.
 
(ii)           To the extent any payment under Section 10(a) is effected in
Shares, it shall be made subject to satisfaction of all applicable provisions of
Section 7 pertaining to Options.
 
(d)           Term.  The term of any Stock Appreciation Right shall be no longer
than ten (10) years from the date of grant.
 
11.           Performance-Based Awards for Covered Employees.
 
(a)           Purpose.  The purpose of this Section 11 is to provide the
Administrator the ability to qualify Awards other than Options and Stock
Appreciation Rights as Qualified Performance-Based Compensation as determined
under Code Section 162(m).  If the Administrator, in its discretion, decides to
grant a Performance-Based Award to a Covered Employee, the provisions of this
Section 11 shall control over any contrary provision contained in this Plan;
provided, however, that the Administrator may in its discretion grant Awards to
Covered Employees that are based on Performance Criteria or Performance Goals
but that do not satisfy the requirements of this Section 11.
 
(b)           Applicability.  This Section 11 shall apply only to those Covered
Employees selected by the Administrator to receive Performance-Based Awards that
are intended to qualify as Qualified Performance-Based Compensation.  The
designation of a Covered Employee as an Awardee for a Performance Period shall
not in any manner entitle the Awardee to receive an Award for the
period.  Moreover, designation of a Covered Employee as an for a particular
Performance Period shall not require designation of such Covered Employee as an
Awardee in any subsequent Performance Period and designation of one Covered
Employee as an Awardee shall not require designation of any other Covered
Employees as an Awardee in such period or in any other period.
 
(c)           Procedures with Respect to Performance-Based Awards.  To the
extent necessary to comply with the Qualified Performance-Based Compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under this Plan which may be granted to one or more Covered Employees,
no later than ninety (90) days following the commencement of any fiscal year in
question or any other designated fiscal period or period of service (or such
other time as may be required or permitted by Section 162(m) of the Code), the
Administrator shall, in writing, (a) designate one or more Covered Employees,
(b) select the Performance Criteria applicable to the Performance Period, (c)
establish the Performance Goals, and amounts of such Awards, as applicable,
which may be earned for such Performance Period, and (d) specify the
relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period.  Following the completion of each Performance Period,
the Committee shall certify in writing whether the applicable Performance Goals
have been achieved for such Performance Period.  In determining the amount
earned by a Covered Employee, the Administrator shall have the right to reduce
or eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Administrator may
deem relevant to the assessment of individual or corporate performance for the
Performance Period.

- 12 -

--------------------------------------------------------------------------------



(d)           Payment of Performance-Based Awards.  Unless otherwise provided in
the applicable Award Agreement, an Awardee must be employed by the Company or a
Subsidiary or Affiliate on the day a Performance-Based Award for the appropriate
Performance Period is paid to the Awardee.  Furthermore, an Awardee shall be
eligible to receive payment pursuant to a Performance-Based Award for a
Performance Period only if the Performance Goals for such period are achieved.
 
(e)           Additional Limitations.  Notwithstanding any other provision of
the Plan, any Award which is granted to a Covered Employee shall be subject to
any additional limitations set forth in Section 162(m) of the Code (including
any amendment to Section 162(m) of the Code) or any regulations or rulings
issued thereunder that are requirements for qualification as qualified
performance-based compensation as described in Section 162(m)(4)(C) of the Code,
and the Plan shall be deemed amended to the extent necessary to conform to such
requirements.
 
12.           Other Awards.  The Administrator is authorized under the Plan to
make any other Award to a Service Provider that is not inconsistent with the
provisions of the Plan and that by its terms involves or might involve the
issuance of (i) Shares, (ii) a right with an exercise or conversion privilege
related to the passage of time, the occurrence of one or more events, or the
satisfaction of performance criteria or other conditions, or (iii) any other
right with the value derived from the value of the Shares.  The Administrator
may establish one or more separate programs under the Plan for the purpose of
issuing particular forms of Awards to one or more classes of Awardees on such
terms and conditions as determined by the Administrator from time to time.
 
13.           General Provisions Applicable to All Awards.
 
(a)           Transferability of Awards and Options.  Incentive Stock Option may
not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner other than by will or by the laws of descent or distribution and, may be
exercised, during the lifetime of the Optionee, only by the Optionee.  Unless
determined otherwise by the Administrator, an Award or Nonstatutory Stock Option
may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in
any manner other than by will or by the laws of descent or distribution and may
be exercised (if applicable), during the lifetime of the Optionee or Awardee,
only by the Optionee or Awardee.  If the Administrator makes an Award or
Nonstatutory Stock Option transferable, such Award or Nonstatutory Stock Option
shall contain such additional terms and conditions as the Administrator deems
appropriate.
 
(b)           Term.  Except as otherwise provided herein, the term of any Award
or Option (to the extent applicable) shall be no longer than ten (10) years from
the date of grant.
 
(c)           Exercise and Vesting upon Termination of Employment or
Service.  Unless otherwise set forth in the Award Agreement, all unvested Awards
will terminate effective upon termination of employment or service for any
reason.  Unless otherwise set forth in the Award Agreement, in the case of
Awards that have an exercise period (e.g., Stock Appreciation Rights), if the
Awardee ceases to be a Service Provider as a result of his or her death or
Disability, he or she (or his or her heirs or personal representative of his or
her estate in the case of death) will have twelve (12) months after the date of
termination to exercise outstanding vested Awards or shorter period if the
expiration date for the Award is earlier.  All Shares subject to unvested Awards
that terminate upon termination of service and all unexercised Awards after
expiration of the post termination will revert to the Plan.

- 13 -

--------------------------------------------------------------------------------



(d)           Form of Payment.  Payments with respect to any Awards granted
under the Plan shall be made in cash, in Shares, or a combination of both, as
determined by the Administrator.
 
(e)           Award Agreement.  All Awards under this Plan shall be subject to
such additional terms and conditions as determined by the Administrator and
shall be evidenced by an Award Agreement.
 
(f)           Date of Grant.  The date of grant of an Award or Option shall be,
for all purposes, the date on which the Administrator makes the determination
granting such Award or Option, or such other later date as is determined by the
Administrator in accordance with Applicable Laws.  Notice of the determination
shall be provided to each Awardee and Optionee within a reasonable time after
the date of such grant.
 
(g)           Timing of Settlement.  At the time of grant, the Administrator
shall specify the settlement date applicable to an Award, which shall be no
earlier than the vesting date(s) applicable to the relevant Award and may be
later than the vesting date(s) to the extent and under the terms determined by
the Administrator.
 
(h)           Exercise or Purchase Price.  The Administrator may establish the
exercise or purchase price (if any) of any Award provided however that such
price shall not be less than required by Applicable Law.
 
(i)           Vesting Conditions.  The Administrator has the discretion to
provide for vesting conditions for Awards tied to performance conditions which
do not satisfy the requirements for Qualified Performance-Based Compensation as
determined under Code Section 162(m).
 
(j)           Dividend Equivalents.  The Administrator may determine at the time
of grant whether Awards (other than those Awards pursuant to which Shares are
issued at grant) will provide for Dividend Equivalent rights.
 
14.           Adjustments; Dissolution; Merger or Change in Control.
 
(a)           Adjustments.  In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, may (in its sole discretion)
adjust the number and class of Shares that may be delivered under the Plan
and/or the number, class, and price of Shares covered by each outstanding Award
and Option and the numerical limits of Section 6.  The adjustments provided
under this Section 14(a) shall be final and binding on the affected Optionee or
Awardee and the Company.
 
(b)           Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Awardee and Optionee as soon as practicable prior to the effective date of such
proposed transaction.  The Administrator in its discretion may provide for an
Optionee or Awardee to have the right to exercise his or her Option or Award (if
exercisable) until ten (10) days prior to such transaction as to all of the
Optioned/Awarded Stock covered thereby, including Shares as to which the Option
or Award would not otherwise be exercisable.  The Administrator in its
discretion may provide that the vesting of an Award or Option accelerate at any
time prior to such transaction.  To the extent it has not been previously
exercised, an Option or Award (if exercisable) will terminate immediately prior
to the consummation of such proposed action, and unvested Awards will be
forfeited immediately prior to the consummation of such proposed action.

- 14 -

--------------------------------------------------------------------------------



(c)           Merger or Change in Control.  In the event of a merger of the
Company with or into another corporation, or a Change in Control, each
outstanding Award and Option shall be assumed or an equivalent award, option or
right substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation.  In the event the successor corporation does not agree to
assume the Award or Option, or substitute an equivalent option or right, the
Administrator shall, in lieu of such assumption or substitution, provide for the
Awardee or Optionee to have the right to vest in and exercise the Option or
Award (if exercisable) as to all of the Optioned/Awarded Stock, including Shares
as to which the Option or Award) would not otherwise be vested or exercisable,
and in the case of an unvested Award, to vest in the entire Award.  If the
Administrator makes an Option or Award (if exercisable) fully vested and
exercisable in lieu of assumption or substitution in the event of a merger or
Change in Control, the Administrator shall notify the Optionee or Awardee that
the Option or Award shall be fully vested and exercisable for a period of
fifteen (15) days from the date of such notice, and the Option or Award (if
exercisable) will terminate upon the expiration of such period.  If, in such a
merger or Change in Control, the Award or Option is assumed or an equivalent
award or option or right is substituted by such successor corporation or a
Parent or Subsidiary of such successor corporation, and if during a one-year
period after the effective date of such merger or Change in Control, the
Awardee’s or Optionee’s status as a Service Provider is terminated for any
reason other than the Awardee’s or Optionee’s voluntary termination of such
relationship, then (i) in the case of an Option or an Award (if exercisable),
the Optionee or Awardee shall have the right within three (3) months thereafter
to exercise the Option or Award (if exercisable) as to all of the
Optioned/Awarded Stock, including Shares as to which the Option or Award (if
exercisable) would not be otherwise exercisable, effective as of the date of
such termination and (ii) in the case of an unvested Award, the Award shall be
fully vested on the date of such termination.
 
For the purposes of this subsection (c), the Award or Option shall be considered
assumed if, following the merger or Change in Control, the option or right
confers the right to purchase or receive, for each Share of Awarded Stock
subject to the Award or each Share of Optioned Stock subject to the Option, in
each case, immediately prior to the merger or Change in Control, the
consideration (whether stock, cash, or other securities or property) received in
the merger or Change in Control by holders of Common Stock for each Share held
on the effective date of the transaction (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding Shares); provided, however, that if such consideration
received in the merger or Change in Control is not solely common stock of the
successor corporation or its Parent, the Administrator may, with the consent of
the successor corporation, provide for the consideration to be received upon the
exercise of the Option or an Award (if exercisable), for each Share of Optioned
Stock subject to the Option and each Share of Awarded Stock subject to the
Award, and upon the vesting of an Award, for each Share of Awarded Stock to be
solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Common Stock
in the merger or Change in Control.
 
15.           Amendment and Termination of the Plan.
 
(a)           Amendment and Termination.  The Board may at any time amend,
alter, suspend or terminate the Plan.  The Board may not materially alter the
Plan without shareholder approval, including by increasing the benefits accrued
to Awardees or Optionees under the Plan; increasing the number of securities
which may be issued under the Plan; modifying the requirements for participation
in the Plan; or including a provision allowing the Board to lapse or waive
restrictions at its discretion.

- 15 -

--------------------------------------------------------------------------------



(b)           Shareholder Approval.  The Company shall obtain shareholder
approval of this Plan amendment to the extent necessary and desirable to comply
with Applicable Laws and paragraph (c) below.
 
(c)           Effect of Amendment or Termination.  No amendment, alteration,
suspension or termination of the Plan or any Award or Option shall (i) impair
the rights of any Awardee or Optionee, unless mutually agreed otherwise between
the Awardee or Optionee and the Administrator, which agreement must be in
writing and signed by the Awardee or Optionee and the Company or (ii) permit the
reduction of the exercise price of an Option or Stock Appreciation Right after
it has been granted (except for adjustments made pursuant to Section 14 of the
Plan), unless approved by the Company’s shareholders.  Neither may the
Administrator, without the approval of the Company’s shareholders, cancel any
outstanding Option or Stock Appreciation Right and replace it with a new Option
or Stock Appreciation Right with a lower exercise price, where the economic
effect would be the same as reducing the exercise price of the cancelled Option
or Stock Appreciation Right.  Termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards and Options granted under the Plan prior to the date of such
termination. Any increase in the number of Shares subject to the Plan, other
than pursuant to Section 14 hereof, shall be approved by the Company’s
shareholders.
 
16.           Conditions Upon Issuance of Shares.
 
(a)           Legal Compliance.  Shares shall not be issued pursuant to the
exercise of an Option or Award (if exercisable) or the vesting of an Award
unless the exercise of such Option or Award and the issuance and delivery of
such Shares shall comply with Applicable Laws and shall be further subject to
the approval of counsel for the Company with respect to such compliance.
 
(b)           Investment Representations.  As a condition to the exercise of an
Option or Award (if exercisable), the Company may require the person exercising
such Option or Award to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required.
 
17.           Inability to Obtain Authority.  The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.
 
18.           Reservation of Shares.  The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
 
19.           Shareholder Approval; Effective Date; Plan Term for ISO
Grants.  The Plan shall be subject to approval by the shareholders of the
Company within twelve (12) months after the date the Plan is adopted.  Such
shareholder approval shall be obtained in the manner and to the degree required
under Applicable Laws.  The Plan shall be effective as of the date the Plan is
approved by the Company’s shareholders (the “Effective Date”).  No Incentive
Stock Options may be granted under the Plan after the earlier or the tenth
(10th) anniversary of (a) the date the Plan is approved by the Board or (b) the
Effective Date.

- 16 -

--------------------------------------------------------------------------------



20.           Governing Law.  The Plan and all Award Agreements shall be
construed in accordance with and governed by the laws of the State of
California.
 
21.           Section 409A.  To the extent that the Administrator determines
that any Award or Option granted under the Plan is subject to Section 409A of
the Code, the Award Agreement or Option Agreement evidencing such Award or
Option shall incorporate the terms and conditions required by Section 409A of
the Code.  To the extent applicable, the Plan and Award Agreements and Option
Agreements shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date.  Notwithstanding any provision of
the Plan to the contrary, in the event that following the Effective Date the
Administrator determines that any Award or Option may be subject to Section 409A
of the Code and related Department of Treasury guidance (including such
Department of Treasury guidance as may be issued after the Effective Date), the
Administrator may, without consent of the Awardee or Optionee, adopt such
amendments to the Plan and the applicable Award Agreement or Option Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Administrator determines are necessary or appropriate to (a) exempt the Award or
Option from Section 409A of the Code and/or preserve the intended tax treatment
of the benefits provided with respect to the Award or Option, or (b) comply with
the requirements of Section 409A of the Code and related Department of Treasury
guidance and thereby avoid the application of any penalty taxes under such
Section.
 
22.           Tax Withholding.  The Company or any Subsidiary or Affiliate, as
appropriate, shall have the authority and the right to deduct or withhold, or
require an to remit to the Company, an amount sufficient to satisfy U.S.
federal, state, and local taxes and taxes imposed by jurisdictions outside of
the United States (including income tax, social insurance contributions, payment
on account and any other taxes that may be due) required by law to be withheld
with respect to any taxable event concerning an Optionee or Awardee arising as a
result of this Plan or to take such other action as may be necessary in the
opinion of the Company or a Subsidiary or Affiliate, as appropriate, to satisfy
withholding obligations for the payment of taxes.  The Administrator may in its
discretion and in satisfaction of the foregoing requirement allow a participant
to elect to have the Company withhold Shares otherwise issuable under an Option
or Award (or allow the return of Shares) having a Fair Market Value equal to the
sums required to be withheld.  No Shares shall be delivered hereunder to any
Optionee or Awardee or other person until the Optionee or Awardee, or such other
person has made arrangements acceptable to the Administrator for the
satisfaction of these tax obligations with respect to any taxable event
concerning the Optionee or Awardee, or such other person arising as a result of
the Options or Awards made under this Plan.
 
23.           No Right to Employment or Services.  Nothing in the Plan or any
Award Agreement or Option Agreement shall interfere with or limit in any way the
right of the Company or any Subsidiary or Affiliate to terminate any Awardee’s
or Optionee’s employment or services at any time, nor confer upon any Awardee or
Optionee any right to continue in the employ or service of the Company or any
Subsidiary or Affiliate.
 
24.           Unfunded Status of Awards.  The Plan is intended to be an
“unfunded” plan for incentive compensation.  With respect to any payments not
yet made to an Awardee pursuant to an Award, nothing contained in the Plan or
any Award Agreement shall give the Awardee any rights that are greater than
those of a general creditor of the Company or any Subsidiary or Affiliate.

- 17 -

--------------------------------------------------------------------------------



25.           No Representations or Covenants with respect to Tax
Qualification.  Although the Company may endeavor to (1) qualify an Award for
favorable tax treatment under the laws of the United States or jurisdictions
outside of the United States (e.g., incentive stock options under Section 422 of
the Code or French-qualified stock options) or (2) avoid adverse tax treatment
(e.g., under Sections 280G, 409A or 457A of the Code), the Company makes no
representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment and any liability to any Optionee
or Awardee for failure to maintain favorable or avoid unfavorable tax
result.  The Company shall be unconstrained in its corporate activities without
regard to the potential negative tax impact on Awardees or Optionees under the
Plan.
 
 
- 18 -

--------------------------------------------------------------------------------